DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-15, 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWEN et al. (US 2018/0043114).
Bowen teaches a vaporizer body (101) comprising a mouthpiece (see figure 1D); a power source (103, 203); a regulator (107, para. 0007) coupled to the power source; a cavity (see figure 1B) configured to receive a vaporizer cartridge; one or more airflow pathways (para. 0087, 0100) configured to interconnect with an airflow coupler (see figures 1A-1D) associated with a vaporizer cartridge; one or more user input devices (para. 0052); and  data interface coupled to a processor (para. 0047), the data interface configured to contact a receiving portion of a vaporizer cartridge when the vaporizer cartridge is inserted into the cavity (para. 0047).  

Regarding claim 3, Bowen teaches a controller configured to control the regulator (para. 0052).  
Regarding claim 5, Bowen teaches a controller configured to control the regulator; and a power interface coupled to the regulator, the power interface configured to contact a receiving portion of a vaporizer cartridge when the vaporizer cartridge is inserted into the cavity (para. 0052).  
Regarding claim 7, Bowen teaches  a controller including a processor and memory, the memory including one or more instructions, which when executed by the processor, cause the processor to communicate with the vaporizer cartridge when the vaporizer cartridge is inserted into the cavity (para. 0059).  
Regarding claim 8, Bowen teaches a vaporizer cartridge removably connected to the cavity, the vaporizer cartridge comprising: a reservoir containing a vaporizable material; an atomizer for vaporizing the vaporizable material; and an airflow coupler in fluid communication with the one or more airflow pathways of the body and the reservoir (para. 0042).  
Regarding claim 9, Bowen teaches the vaporizer cartridge includes a cartridge memory, and wherein the cartridge memory is configured to receive at least one operating parameter provided from a processor of a controller (para. 0007).  
Regarding claim 10, Bowen teaches the at least one operating parameter provided from the processor of the controller is an operating profile including a plurality 
Regarding claim 11, Bowen teaches the controller is configured to retrieve at least a portion of an operating profile from the cartridge memory, wherein the at least a portion of the operating profile includes a plurality of set points, each set point of the plurality of set points corresponding to an amount of heat to be generated by a heating element of the vaporizer cartridge at a point in time (para. 0089, 0105).  
Regarding claim 12, Bowen teaches the controller is configured to control the regulator and the heating element of the vaporizer cartridge in accordance with the operating profile (para. 0051).  
Regarding claim 13, Bowen teachers an input receiving device coupled to the controller, wherein the operating profile is selected based on an input received from input receiving device (para. 0044, 0052).  
Regarding claim 14, Bowen teaches a communication interface configured to receive the at least one operating profile (para. 0062).  
Regarding claim 15, Bowen teaches the vaporizer device is paired with a communication device, and wherein the communication device provides the vaporizer device with the at least one operating profile (para. 0061).  
Regarding claim 18, Bowen teaches one or more of an accelerometer and a gyroscopic sensor, wherein the one or more of an accelerometer and a gyroscope sensor is configured to determine at least one of lifting of the vaporizer device, lowering 
Regarding claim 19, Bowen teaches the one or more of an accelerometer and a gyroscopic sensor senses a quantitative vertical distance of movement of the vaporizer device (para. 0052).  
Regarding claim 20, Bowen teaches the processor alerts a communication device based on the determination that the vaporizer device is lifted by the user (para. 0071).  
Regarding claim 21, see the discussions of claims 8 and 9 above.
Regarding claim 22, see the discussion of claim 11 above. 
Regarding claim 23, Bowen teaches the memory includes a plurality of memory portions, a first memory portion of the plurality of memory portions is configured to store at least one default operating profile and a second memory portion of the plurality of memory portions is configured to store at least one user provided operating profile (para. 0148, 0150).  
Regarding claim 24, Bowen teaches the default operating profile resides in the first memory portion prior to the vaporizer cartridge being inserted into the receiving cavity of the vaporizer device for a first time (para. 0148).  
Regarding claim 25, Bowen teaches the data interface, power interface, and airflow path are disposed on the same side of the vaporizer cartridge (see figure 1A).  
Regarding claim 26, see the discussions of claims 1, 8, 9, and 23 above.
Regarding claim 27, see the discussion of claim 25 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2018/0043114) in view of CAMERON (US 2016/0337362).
Bowen teaches a vaporizer body (101) comprising a mouthpiece (see figure 1D); a power source (103, 203); a regulator (107, para. 0007) coupled to the power source; a cavity (see figure 1B) configured to receive a vaporizer cartridge; one or more airflow pathways (para. 0087, 0100) configured to interconnect with an airflow coupler (see figures 1A-1D) associated with a vaporizer cartridge; one or more user input devices (para. 0052); and  data interface coupled to a processor (para. 0047), the data interface configured to contact a receiving portion of a vaporizer cartridge when the vaporizer cartridge is inserted into the cavity (para. 0047).
Cameron teaches an electronic cigarette having one or more cartridges (abstract). It would have been obvious to one of ordinary skill in the art to modify the vaporizer of Bowen to receive a second cartridge because Cameron teaches that having two different cartridges provides a plurality of smoking experiences for the user, such as combining the two vaporizable materials into a mixture, or vaporizing the materials independently, yet simultaneously or serially (para. 0063). 

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2018/0043114) in view of BATES et al. (US 2009/0224955) and STEINGRABER et al. (US 2015/0053217).
Bowen teaches a vaporizer body (101) comprising a mouthpiece (see figure 1D); a power source (103, 203); a regulator (107, para. 0007) coupled to the power source; a cavity (see figure 1B) configured to receive a vaporizer cartridge; one or more airflow pathways (para. 0087, 0100) configured to interconnect with an airflow coupler (see figures 1A-1D) associated with a vaporizer cartridge; one or more user input devices (para. 0052); and  data interface coupled to a processor (para. 0047), the data interface configured to contact a receiving portion of a vaporizer cartridge when the vaporizer cartridge is inserted into the cavity (para. 0047).
Bates teaches a button layout for a remote control. Bates teaches the remote control has a four-way toggle button (152) for user input. It would have been obvious to one of ordinary skill in the art to try the four-way toggle button of Bates in the vaporizer device of Bowen because Steingraber teaches that toggle buttons are commonly used in electronic cigarettes (para. 0100).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741